Citation Nr: 1229877	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-40 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. He died in December 2008. The appellant is advancing her appeal as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO).

The appellant testified at a hearing before the Board in October 2010. A copy of the hearing transcript is of record.

This case was remanded in August 2011 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2012 letter, the Board noted that the Veterans Law Judge who held the appellant's October 2010 hearing was no longer employed by the Board, and that, by statute, the Board member conducting a hearing shall participate in making the final determination on a claim. 38 U.S.C.A. § 7107(c) (West 2002).

In a statement signed July 22, 2012, the appellant signed a statement indicating that she wanted to appear for a new hearing before a Veterans Law Judge at the RO.

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


